Title: From George Washington to a Board of General Officers, 2 June 1778
From: Washington, George
To: Board of General Officers


                    
                        Gentlemen,
                        Head Quarters Valley Forge June 2d 1778
                    
                    The Adjutant General has directions to send you one Shanks formerly an officer in the 10th Pensylvania Regiment, charged with being a spy for the enemy. There is a British deserter a serjeant of Grenadiers, who will attend as a Witness against him—His own confession is pretty ample. But to make the evidence as full as possible, I have directed Col: Morgan to send up the persons, who took the criminal, in order to ascertain the circumstances of his apprehension. To avoid the formality of a regular trial, which I think in such a case ought to be dispensed with, I am to request you will examine him and report the result; and if his guilt is clear, his punishment will be very summary. If the Witnesses expected from Colonel Morgan should not arrive speedily—so that it would detain the Board too much to wait for them; they may proceed to the examination, without them; but if it should appear that their presence may materially affect the merits of the inquiry, I would wish it not to be brought to a conclusion. If it should be thought unessential, I should be glad the examination may be definitive. I am Gentlemen Your most Obedt serv.
                    
                        Go: Washington
                    
                    
                        P.S. I wish your report to be as full as possible—clear as to the criminality of the person—expressive of your opinion whether he is a proper subject for an example—and what kind of punishment may be most proper.
                    
                 